CORRECTED NOTICE OF ALLOWABILITY

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/18/2021 was filed after the mailing date of the Notice of Allowability on 3/10/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Claims 1-15 are allowed. 
The closest prior art is that previously made of record in the Notice of Allowability mailed on 3/10/2021, the entire contents of which are incorporated herein by reference. Additionally, Balogh et al. (US 2013/0240114) is relevant close prior art. Balogh et al. teach curable compositions comprising phenolic-aldehyde resins and a cure accelerant. Examples of cure accelerants include polyamines (abstract). The compositions may further comprise fillers, with examples including silica and alumina (¶83). Balogh teaches the phenolic-aldehyde resin can be derived from a phenolic compound such as hydroquinone or catechol. See ¶9. However, Balogh fails to provide any motivation to make the specific selections of hydroquinone/catechol together with silica/alumina. Not all of the fillers disclosed in Balogh will act as an oxygen clathrate. Additionally, the fillers and amines of Balogh are added to the phenolic-aldehyde resin and not the phenolic compound that includes hydroquinone and catechol. The phenolic compound 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA B BOYLE whose telephone number is (571)270-7338.  The examiner can normally be reached on 8:30 am to 5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KARA B BOYLE/Primary Examiner, Art Unit 1766